UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7988



ORLANDO RAPHEAL CLARK,

                                              Plaintiff - Appellant,

          versus


J. SCHRECKER,

                                              Defendant - Appellee,

          and


WILE; JOSHUA COLT HOFMANN,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-02-737-BO)


Submitted: May 16, 2006                         Decided: May 22, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Rapheal Clark, Appellant Pro Se. Tiffanie W. Sneed,
FAYETTEVILLE POLICE DEPARTMENT, Fayetteville, North Carolina;
Karen M. McDonald, CITY OF FAYETTEVILLE, Fayetteville, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Orlando Rapheal Clark appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Clark v.

Schrecker, No. CA-02-737-BO (E.D.N.C. July 12 & Dec. 8, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -